Case 1:13-cv-07501-GBD Document 139 Filed 09/08/20 Page 1 of 1

 

——)

 

WOLIN & WOLIN — :
Attorneys at Law \ USDC SDNY |
420 Jericho Turnpike - Suite 215 rt OOeCUMENT | i
Jericho, New York 11753 Pct SCTRONICALLY PILED

Telephone: (516) 938-1199

 

Facsimile: (516) 938-1178 RC sm meee ennernnenncneemmemn ff
E-Mail: wolinlaw@aol.com GATE FILED: SEP 0.8 2020

 

 

Jerold Wolin
Alan E. Wolin

September 8, 2020

Via ECF

Honorable George B. Daniels soo

United States District Judge RDEREN
Daniel Patrick Moynihan SEP g 9 2024 me Status conference is
United States Courthouse adjourned from Septemb

500 Pearl Street 2020 to December 2 200n 16,
New York, NY 10007-1312 9:45 a.m. at

      

Re: Henvill v. MTA, et al.
Case No. 13-CV-7501 (GBD)

Dear Judge Daniels:

This office represents the Plaintiff, Winston Henvill, with respect to the above
referenced case, The parties hereby made a joint request to adjourn the status conference
scheduled for September 16, 2020 at 9:45AM.

In support of this request, counsel note that they are still working remotely and are not
yet prepared to travel to Manhattan for professional purposes.

The parties, however, would like to update the Court on the status of this matter.
Discovery is substantially complete. However, the parties would like to update certain
discovery matters which may have taken place over the past few months. In addition,
defendant intends to move for summary judgment.

In view of the foregoing, it is respectfully requested that the Court reschedule the
conference for November 2020. Your Honor’s most favorable consideration will be

appreciated.

Respectfully yours,

Man 6. Wolin

cc: Gregory Gilmore, Esq. (via ECF)

 
